Citation Nr: 0527209	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) White River Junction, 
Vermont Regional Office (RO) that denied service connection 
for post-traumatic stress disorder (PTSD).  

The Board notes that the veteran was denied service 
connection for a nervous condition in a May 1974 rating 
decision.  The veteran did not appeal this decision and so it 
became final.  In February 1993 the veteran filed a claim for 
service connection for panic and anxiety disorder.  In May 
1993, the RO issued a rating decision denying the veteran's 
application to reopen his service connection claim, finding 
no new and material evidence had been presented.  In July 
1998, the veteran again filed an application to reopen his 
claim for service connection for panic and anxiety attacks.  
This application was denied by the RO in August 1998.  

In September 2002 the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  In his 
June 2004 written brief presentation, the veteran's 
representative refers to this September 2002 claim as an 
application to reopen the prior service connection claim on 
the basis of new and material evidence.  

The Board finds that the RO properly treated the claim 
currently on appeal as a new service connection claim for 
PTSD, and not as a claim to reopen based on new and material 
evidence.  Ephraim v. Brown, 82 F.3d 399, 401-2 (Fed. Cir. 
1996).  This new claim for service connection was denied by 
the rating decision currently on appeal.  

The Board notes that in a January 2004 statement, the veteran 
requested a conference with a Decision Review Officer (DRO) 
at the RO.  This conference was scheduled for February 18, 
2004.  The veteran did not show up for the conference, call 
the RO, or have contact with his service representative.  As 
a result, the statement of the case (SOC) was issued shortly 
thereafter, in February 2004.  The veteran was able to 
reschedule and did have a DRO conference in March 2004, prior 
to issuance of the supplemental statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004) (requiring diagnosis in accordance with the 
DSM-IV criteria); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 

If, as in this case, a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  Evidence of behavior changes is one type of 
relevant evidence that may be found in these sources.  
38 C.F.R. § 3.304(f)(3) (2004).

The record contains impressions of PTSD reported by a VA 
treating nurse practitioner.  The veteran's cousin has 
reported that she observed behavior changes after service.  A 
June 2002, letter from the nurse practitioner, and a June 
1992 clinic note from another VA medical professional, 
provide evidence linking current psychiatric symptomatology 
to abuse during service.

An examination is needed to clarify whether the veteran meets 
the criteria for a current diagnosis of PTSD, and for an 
opinion as to whether the record shows behavior changes 
supporting the claimed stressors.

The provisions of 38 C.F.R. § 3.304(f)(3), provide that VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Although the provisions of 38 C.F.R. § 3.304(3) were included 
in the statement of the case, the veteran was not provided 
with the notice specified in that regulation.

Accordingly, this case is remanded for the following:

1.  Send the veteran a letter advising 
him that evidence from sources other than 
the veteran's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor and allow him the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence

2.  Afford the veteran a VA psychiatric 
examination by a psychiatrist (if 
possible) to determine whether he meets 
the criteria for a diagnosis of PTSD, and 
whether the evidence of behavior changes 
shows that a personal assault occurred in 
service.

The examiner should review the claims 
folder, and note such review in the 
examination report or in an addendum.  
The veteran should be afforded any 
indicated psychological testing.

The examiner should then provide an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD, and 
if so, should specify the stressors that 
support the diagnosis.  If the stressors 
supporting the diagnosis of PTSD involve 
personal assault in service, the examiner 
should express an opinion as to whether 
evidence of behavior changes after 
service indicates that the personal 
assaults occurred.  The examiner should 
provide a rationale for the opinions.

3.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claim.  If it 
remains denied, issue an SSOC, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005)).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

